PER CURIAM.
This action was brought in justice court to recover the sum of five dollars. Plaintiff hatj judgment and defendant appealed to the municipal court of the city of St. Paul, upon questions of law alone, where the judgment was affirmed. He then appealed to this court. The only question argued in the briefs of counsel is whether the evidence is sufficient to sustain the judgment of the justice of the peace; and this question is not properly presented, because the evidence is not'returned by the justice. A synopsis of the substance of the evidence is certified by the justice, but this is wholly insufficient. The evidence itself■ should have been returned, and as this was not done, the presumption is that it was sufficient to sustain the judgment.
It is unnecessary to rule on appellant’s motion to strike the amended return from the record.
Judgment affirmed.